DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 11/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10147111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Arvind Reddy (63,007) on 3/19/2021.  The examiners amendment was authorized to overcome potential indefiniteness.
The application has been amended as follows:
1. (Currently amended) A method comprising: 
obtaining, by a computer-based system, in a user portal, a request from an existing transaction account user for a digital pass; 
transmitting, by a computer-based system, the digital pass through the user portal to a digital wallet of a first device of a transaction account user, 

wherein the digital pass is a sharable electronic pass with a selectable link, 
wherein the first device establishes a wireless communication link to a second device associated with an applicant using a wireless communication protocol, the wireless communication protocol comprising a peer-to-peer wireless local area networking connection for transferring files, wherein the first device and the second device are directly connected without using an internet connection or a wireless access point, and 
wherein the first device wirelessly transfers the digital pass to the second device via the wireless communication link using the wireless communication protocol; 
transmitting to the applicant, by the computer-based system, a request to provide preliminary information for completing a transaction account application, in response to a selection of the selectable link of the digital pass,
identifying the transaction account user and the applicant associated with the second device in the transaction account application; 
determining, by the computer-based system, that the transaction account application at least partially satisfies an issuing threshold of a transaction account; and
issuing, by the computer-based system, the transaction account to the applicant.
20. (Currently amended) A system comprising: 
a processor; and 

obtaining, by the processor, in a user portal, a request from an existing transaction account user for a digital pass;
transmitting, by the processor, the digital pass through the user portal to a digital wallet of a first device of a transaction account user,
wherein the digital pass includes an identification of the transaction account user in the digital pass,
wherein the digital pass is a sharable electronic pass with selectable link,
wherein the first device establishes a wireless communication link to a second device associated with an applicant using a wireless communication protocol, the wireless communication protocol comprising a peer-to-peer wireless local area networking connection for transferring files, wherein the first device and the second device are directly connected without using an internet connection or a wireless access point, and 
wherein the first device wirelessly transfers the digital pass to the second device via the wireless communication link using the wireless communication protocol; 
transmitting to the applicant, by the processor, a request to provide preliminary information for completing a transaction account application, in response to a selection of the selectable link of the digital pass, 

determining, by the processor, that the transaction account application at least partially satisfies an issuing threshold of a transaction account; and
issuing, by the processor, the transaction account to the applicant.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-20, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a method or system comprising: a tangible, non-transitory memory having instructions stored thereon that cause the processor to perform operations comprising:
obtaining, by a computer-based system, in a user portal, a request from an existing transaction account owner user for a digital pass; 
transmitting, by a computer-based system, the digital pass through the user portal to a digital wallet of a first device of a transaction account user, 
wherein the digital pass includes an identification of the transaction account user in the digital pass, 
wherein the digital pass is a sharable electronic pass with a selectable link, 
wherein the first device establishes a wireless communication link to a second device associated with an applicant using a wireless communication protocol, the wireless communication protocol comprising a peer-to-peer wireless local area 
wherein the first device wirelessly transfers the digital pass to the second device via the wireless communication link using the wireless communication protocol; 
transmitting to the applicant, by the computer-based system, a request to provide preliminary information for completing a transaction account application, in response to a selection of the selectable link of the digital pass,
identifying the transaction account user and the applicant associated with the second device in the transaction account application; 
determining, by the computer-based system, that the transaction account application at least partially satisfies an issuing threshold of a transaction account; and
issuing, by the computer-based system, the transaction account to the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887